UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  May 31, 2010 Item 1: Reports to Shareholders Vanguard Massachusetts Tax-Exempt Fund Semiannual Report May 31, 2010 > Amid ongoing state and local budget woes, municipal bonds posted solid returns in the first half of the fiscal year. > Vanguard Massachusetts Tax-Exempt Fund returned almost 3% for the six months ended May 31, 2010, trailing the returns of its comparative standards. > Your funds higher-quality orientation was a headwind as lower-rated bonds generally outperformed during the period. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Funds Expenses. 29 Trustees Approve Advisory Arrangement. 31 Glossary. 32 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Veronica Coia. Your Funds Total Returns Six Months Ended May 31, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 3.08% 5.00% 1.98% 0.88% 2.86% Barclays Capital 10 Year Municipal Bond Index 3.46 Massachusetts Municipal Debt Funds Average 4.02 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Funds Performance at a Glance November 30, 2009 , Through May 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.19 $10.28 $0.199 $0.000 1 Chairmans Letter De ar S har e h o ld e r , M unicip a l bonds performed well in the six months ended May 31 , even a s serious budget shortf a lls a t the st a te a nd loc a l level continued to t a ke center st a ge n a tionwide. V a ngu a rd Ma ss a chusetts T a x-Exempt Fund returned 2.86%, a he a d of the return of the bro a d U.S. t a x a ble bond m a rket but tr a iling the result of its n a tion a l benchm a rk index a nd the a ver a ge return of its Ma ss a chusetts peers. A n c h o r e d by F e d e ral R e s e r ve p o li cy to s t imula te t h e eco n o m y, bot h t axa b l e and t ax -e x e mp t m o n ey mar ket ra te s and r et urns r e main e d n e ar ze r o. This l e d man y in ve s to rs s eek ing t ax -e x e mp t in co m e to f a vo r t h e s o m ew ha t high e r in te r e s t ra te s a v aila b l e o n l o ng e r -te rm s ec uri t i e s , w hi c h rais e d t h e s e bo nds  pri ce s and l owe r e d y i e lds . I n f a ct, man y t ax -e x e mp t y i e lds ha ve bee n n e ar t h e ir fo ur
